DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 3/9/2022, has been entered and carefully considered.  Claims 1, 5, 7, 9-10, 16, 18, 24-25, and 29 are amended, claims 6, 15, 21 and 28 have been canceled, claims 31-34 are added. Claims 1-5, 7-14, 16-20, 22-27 and 29-34 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, pages 9-13, filed on 3/9/2022, have been considered but they are not persuasive. 
	Applicant argues Li does not teach or suggest the amended features as following: 
(1) with respect to claims 1, 10, 18 and 25, “transmitting, to a user equipment (UE), radio resource control signaling indicating a time interval, a timer, or both, associated with an adjustment of symbols within a self-contained wireless communication structure”, “wherein adjusting the one or more symbols is based at least in part on the one or more symbols being included within the time interval, within an active duration of the timer, or both” as in the amended claims 1, 10, 18 and 25; 
(2) with respect to the newly added claims 31-34, “wherein transmitting the low-latency packet comprises: transmitting the indicator of the adjusting via the low-latency packet”.
Regarding the first argument, [0044] Li is generally directed to systems and methods for sending downlink control information (DCI) in a slot to change the communication direction of high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service. As presented in the Office Action, Li [0122, 0148-0150, 0172-0173] the base station notifies the UE of the uplink and downlink configuration by using at least one of the signaling such as RRC signaling and DCI signaling. The uplink and downlink configuration in the frame structure including a subframe or a slot or a mini-slot (i.e., time interval) and OFDM symbols is dynamically changed as shown in Fig. 2B, where the length of the slot is 7 OFDM symbols including uplink and downlink symbols (i.e., self-contained wireless communication structure). [0140-0143, 0151, 0173] where the downlink control information is carried in a common search space of the downlink control channel to indicate uplink and downlink attribute of an attribute of each OFDM symbol in a mixed slot is changed. For example, 3 bits or 4 bits in the DCI indicate the slot or the mini-slot whose configuration has changed. Fig. 2B shows the length of the slot is 7 OFDM symbols, and the first OFDM symbol is for downlink control channel indicates the uplink and downlink attribute of the subsequent OFDM symbols of the 3 mini-slots are adjusted).
Regarding the second argument, Li [0187, 0201, 0219] the base station sends the URLLC packet with uplink and downlink change signaling in the common downlink control information (i.e., indicator of the adjusting) of the slot 2, and the slot 2 is changed from downlink to be uplink. As shown in FIG. 4, the base station may send common DCI information to notify that all or part of the OFDM symbols of the slot 5 are changed from downlink for uplink URLLC service. The DCI is on the first OFDM symbol of the slot of the URLLC packet).
Applicant further argues with respect to dependent claims 2-8, 11-14, 16-17, 19-20, 22-23, 26-27, and 29-30. Since the arguments rely on the arguments based on claims 1, 10, 18 and 25 as presented above. As a result, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-5, 7-8, 10-14, 16-20, 22-23, 25-27 and 29-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (Pat. Pub. No. US 2020/0052811) hereinafter Li.

Regarding Claim 1, Li teaches A method of wireless communication by a network node ([Abstract] a method of a base station (i.e., network node) includes adjusting and determining a frame structure of each time unit within a preset duration; notifying a user equipment (UE) of the adjusted frame structure; and performing data transmission according to the adjusted frame structure), comprising: 
transmitting, to a user equipment (UE), radio resource control signaling indicating a time interval, a timer, or both, associated with an adjustment of symbols within a self-contained wireless communication structure ([Para. 0122, 0148-0150, 0172-0173] the base station notifies the UE of the uplink and downlink configuration by using at least one of the signaling such as RRC signaling. The uplink and downlink configuration in the frame structure including a subframe or a slot or a mini-slot (i.e., time interval) and OFDM symbols is dynamically changed as shown in Fig. 2B, where the length of the slot is 7 OFDM symbols including uplink and downlink symbols (i.e., self-contained wireless communication structure);
scheduling a low-latency packet for transmission to the UE in symbols of a first slot of the self- contained wireless communication structure,  the first slot comprising a plurality of downlink and uplink symbols; (interpreted as a mixed slot, slot or mini-slot structure that includes multiple symbols scheduled for downlink and uplink transmission) ([Para. 0079, 0082] describes Uplink and downlink attribute of a mixed slot is indicated through downlink control information born in a common search space of a downlink control channel (i.e., scheduling downlink data transmission to a UE in a mixed slot). [Para. 0173, 0177] Fig. 2B shows an example of a mixed slot, which includes the length of 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel (i.e., scheduling information) includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slot is indicated to be downlink, and the remaining two mini-slots are indicated to be uplink. Where the first OFDM symbol of the slot 0, DCI information is born in the UE search space for scheduling downlink URLLC data packet. For example, the base station suddenly has a downlink data packet, such as a URLLC packet, having a high priority level to be sent, and then the base station sends, in the common DCI signaling for changing uplink and downlink configuration in a slot of a frame structure to change uplink to be downlink, and then the base station sends downlink scheduling information to schedule the URLLC data packet to be sent to UE);
adjusting, based on the scheduling of the low-latency packet, one or more symbols of the first slot for transmission by the UE of ACK/NACK information associated with the low-latency packet ([Para. 0177] describes the downlink data packet as a URLLC packet. [Para. 0204-0208, 0249-250] When transmission of uplink and downlink data packets is dynamically changed (adjusted), the size of the corresponding ACK/NACK playload may also be dynamically changed (adjusted). Where, the feedback resource of the ACK/NACK corresponding to the downlink data (i.e., downlink URLLC data packet) is configured at the first or the last OFDM symbol of each slot. For example, if an ACK/NACK of m bits is to be fed back at a certain moment and since an ACK/NACK corresponding to a newly added downlink data packet is also fed back at this moment. For example, a slot includes 14 OFDM symbols, the base station originally and continuously schedules m data packets in a scheduling unit of k (k may be 1, 2 or 4) OFDM symbols, and the ACK/NACK feedback of the m data packets are all performed in the slot. The adjusted frame structure includes structures described below. A first number of slots or OFDM symbols are configured for uplink transmission of uplink preset information. The uplink preset information includes at least one of: an ACK/NACK. That is, the adjusting based on the scheduling of the low-latency packet, one or more symbols of the first slot for transmission by the UE of ACK/NACK information associated with the low-latency packet.),
wherein adjusting the one or more symbols is based at least in part on the one or more symbols being included within the time interval, within an active duration of the timer, or both ([Para. 0140-0143, 0151, 0173] downlink control information is carried in a common search space of the downlink control channel to indicate uplink and downlink attribute of an attribute of each OFDM symbol in a mixed slot is changed. For example, 3 bits or 4 bits in the DCI indicate the slot or the mini-slot whose configuration has changed. Fig. 2B shows the length of the slot is 7 OFDM symbols, and the first OFDM symbol is for downlink control channel indicates the uplink and downlink attribute of the subsequent OFDM symbols of the 3 mini-slots are adjusted);
wherein the adjusting comprises adjusting at least one downlink symbol to an uplink symbol ([Para. 0031] The base station side can flexibly adjust the frame structure of each time unit within the preset duration and send the adjusted frame structure to the UE, so that the data transmission can be performed between the base station and the UE according to the adjusted frame structure. [Para. 0087] For example, certain slots or OFDM symbols are configured for transmission of a downlink, Then, the base station may dynamically indicate remaining time domain resource to be used for uplink (adjusting) as shown in Fig. 2B. [Para. 0172-0173] the granularity of dynamical change of a slot allocation of uplink and downlink may be n OFDM symbols of a slot. As shown in Fig. 2B, a mixed slot includes 7OFDM symbols, the uplink and downlink attribute in the downlink control channel indicates the first mini-slot of a mixed slot (contains 2 OFDM symbols) is adjusted to be downlink and the remaining mini-slot of the mixed slot (4 OFDM symbols) are scheduled to be uplink may be dynamically adjusted. 
and wherein the adjusted at least one downlink symbol is separate from a scheduled portion of the first slot for transmitting the low-latency packet ([Para. 0173] Fig. 2B shows the length of the slot is 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel (i.e., scheduled portion) includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slot is indicated to be downlink, and the remaining two mini-slots are indicated to be uplink. Where the first OFDM symbol of the slot 0, DCI information is born in the UE search space for scheduling downlink URLLC data packet. [0177, 0187]. That is the at least one symbol is separate from a scheduled portion of the first slot for receiving the low-latency packet);
transmitting the low-latency packet and an indicator of the adjusting to a UE ([Para. 0228-0231, 0236-0238] describes the base station sends notification or control signaling (i.e., indicator) of the uplink-downlink adjustment to the UE, then downlink data (i.e., URLLC downlink data packet) is sent according to the uplink downlink positions. Fig. 7-1, base station includes a control unit 71 is configured to adjust a frame structure of each time unit within a preset duration (a slot or mini-slots), and sends notification of the adjusted frame structure to a UE; and perform data transmission according to the adjusted frame structure); and receiving, from the UE, an acknowledgement message associated with the low-latency packet on the adjusted at least one symbol of the first slot ([Para. 0204, 0206-0208] describe the feedback resource of the uplink ACK/NACK corresponding to the downlink data is configured at the first or the last OFDM symbol of each slot. That is, the base station receives the uplink ACK/NACK corresponding to the downlink data on the adjusted at least one symbol of the slot. When transmission of uplink and downlink data packets is dynamically changed in a slot, a feedback resource of the ACK/NACK corresponding to the downlink data is also changed in the same slot. For example, the base station originally and continuously schedules m data packets in a scheduling unit of k (k may be 1, 2 or 4) OFDM symbols, and the ACK/NACK feedback of the m data packets are all performed in the same slot. That is the base station receives ACK/NACK feedback associated with the downlink URLLC packet on the dynamically changed slot, which includes OFDM symbols for the downlink data and the uplink ACK/NACK in the same slot). 

Regarding Claim 2, Li teaches wherein the low-latency packet comprises an ultra- reliable and low-latency communications (URLLC) packet ([Para. 0177, 0187] the URLLC data packet).

Regarding Claim 3, Li teaches scheduling the low-latency packet comprises scheduling the low-latency packet based on a mini-slot structure ([Para. 0172, 0238-0239] The granularity of dynamical change of slot allocation of uplink and downlink includes the granularity of a mini-slot or the n OFDM symbols within the mini-slot. The scheduling information is configured to notify a UE of the adjusted frame structure for URLLC data transmission according to the adjusted frame structure including mini-slot); and transmitting the indicator comprises transmitting the indicator based on the mini- slot structure ([Para. 0173] the bitmap is used for indicating to the UE that the scheduling information is configured to notify a UE that the adjusted frame structure is based on the mini-slot structure).

Regarding Claim 4, Li teaches wherein the indicator is aligned with a boundary of the mini-slot structure ([Para. 0173] Fig. 2B, the Mini-slot includes 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and includes the uplink and downlink attribute (the bitmap) is used for indicating to the UE that the 3 mini-slot structure is aligned with the first mini-slot to be downlink, and the remaining two mini-slots are to be uplink).

Regarding Claim 5, Li teaches wherein: the first slot of the self-contained wireless communication structure is a downlink- centric slot, (interpreted as a downlink slot that is configured for downlink only) ([Para. 0065] Fig. 2B shows the second mini-slot (first slot) of the mixed slot (self-contained structure) are configured for downlink only slot. (i.e., downlink-centric)); and the adjusted at least one symbol is subsequent to a scheduled portion for transmitting the low-latency packet ([Para. 0087, 0172-0173] a mini-slot in the mixed slot n for downlink data transmission is dynamically adjusted to be the mini-slot in the mixed slot n for uplink data transmission for a service having a higher priority level in the uplink as shown in Fig. 2B. For example, a mixed slot includes 7OFDM symbols, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the second mini-slots (contains 4 OFDM symbols) is indicated to be changed to uplink. Where the adjusted uplink portion is subsequent to the scheduled first mini-slot). 

Regarding Claim 7, Li teaches wherein: a second slot of the self-contained wireless communication structure is an uplink- centric slot (interpreted as an uplink slot that subframe is configured for uplink only) ([Para. 0064] Fig. 2B shows the first mini-slot (second slot) of the self-contained structure is configured for uplink only slot. (i.e., uplink-centric));
the adjusting further comprises adjusting at least one uplink symbol to a downlink symbol in the second slot of the self-contained wireless communication structure ([Para. 0088, 0172-0173] a mini-slot in the mixed slot m for uplink data transmission is dynamically adjusted to be the mini-slot in the mixed slot m for downlink data transmission as shown in Fig. 2B. For example, a mixed slot includes 7OFDM symbols, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slots (contains 2 OFDM symbols) is indicated to be changed to downlink), 
and the adjusted at least one uplink symbol is within a scheduled portion of the second slot for transmitting the another low-latency packet. ([Para. 0087, 0172-0173] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is within a scheduled mixed slot of 7 OFDM symbols).

Regarding Claim 8, Li teaches wherein the another low-latency packet is transmitted on the adjusted at least one symbol of the second slot ([Para. 0044, 0087, 0172-0173] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is for downlink data transmission. A data packet of a downlink data transmission includes a high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service).

Regarding Claim 10, Li teaches A method of wireless communication by a user equipment (UE) ([Abstract] a method of a user equipment (UE) of the adjusted frame structure; and performing data transmission according to the adjusted frame structure), comprising: receiving radio resource control signaling indicating a time interval, a timer, or both, associated with an adjustment of symbols within a self-contained wireless communication structure ([Para. 0122, 0148-0150, 0172-0173] the UE receives the uplink and downlink configuration from the base station using at least one of the signaling such as RRC signaling. The uplink and downlink configuration in the frame structure including a slot or a mini-slot (i.e., time interval) and OFDM symbols is dynamically changed as shown in Fig. 2B, where the length of the slot is 7 OFDM symbols including uplink and downlink symbols (i.e., self-contained wireless communication structure);
determining that the UE is scheduled for reception of a low-latency packet in symbols of a first slot of a self-contained wireless communication structure, the first slot comprising a plurality of downlink and uplink symbols (interpreted as a mixed slot or mini-slot structure that includes multiple symbols scheduled for downlink and uplink transmission) ([Para. 0116-0117] after the UE received an adjusted frame structure sent by a base station, the UE determines a change of uplink and downlink configuration information in a time unit corresponding to the uplink and downlink configuration information for scheduled data packet. [Para. 0079, 0082] describes the structure of the mixed slot as shown in Fig. 2B including both uplink and downlink symbols. Uplink and downlink attribute of a mixed slot is indicated through downlink control information born in a common search space of a downlink control channel (i.e., scheduling downlink data transmission to a UE in a mixed slot). [Para. 0173, 0177] Fig. 2B shows an example of a mixed slot, which includes the length of 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel (i.e., scheduling information) includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slot is indicated to be downlink, and the remaining two mini-slots are indicated to be uplink. Where the first OFDM symbol of the slot 0, DCI information is born in the UE search space for scheduling downlink URLLC data packet);
receiving an indicator that at least one symbol of the first slot is adjusted from a downlink symbol to an uplink symbol for transmission of ACK/NACK information associated with the low-latency packet ([Para. 0048-0049, 0122-0125] UE receives a notification (e.g., a SIB or DCI) indicating data transmission, such as ACK/NACK is performed according to the adjusted frame structure. [Para. 0206-0207] A feedback resource of the ACK/NACK corresponding to the downlink data (i.e., URLLC data packet [0177]) is determined in at least one of the following manners. The last OFDM symbol or the first OFDM symbol of each of certain slots is configured as a resource for the uplink ACK/NACK);
wherein the one or more symbols is adjusted based at least in part on the one or more symbols being included within the time interval, within an active duration of the timer, or both ([Para. 0140-0143, 0151, 0173] downlink control information is carried in a common search space of the downlink control channel to indicate uplink and downlink attribute of an attribute of each OFDM symbol in a mixed slot is changed. For example, 3 bits or 4 bits in the DCI indicate the slot or the mini-slot whose configuration has changed. Fig. 2B shows the length of the slot is 7 OFDM symbols, and the first OFDM symbol is for downlink control channel indicates the uplink and downlink attribute of the subsequent OFDM symbols of the 3 mini-slots are adjusted);
wherein the at least one symbol is separate from a scheduled portion of the first slot for receiving the low-latency packet ([Para. 0173] Fig. 2B shows the length of the slot is 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel (i.e., scheduled portion) includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slot is indicated to be downlink, and the remaining two mini-slots are indicated to be uplink. Where the first OFDM symbol of the slot 0, DCI information is born in the UE search space for scheduling downlink URLLC data packet. [0177, 0187]. That is the at least one symbol is separate from a scheduled portion of the first slot for receiving the low-latency packet);
receiving the low-latency packet in the scheduled portion of the first slot [Para. 0173, 0177] describes a slot or mini-slot is configured as shown in Fig. 2-2, that certain OFDM symbol is used for downlink and uplink. The bitmap is used for indicating to the UE that the frame structure is adjusted. For example, the UE receives downlink scheduling information to schedule the URLLC data packet to be sent in the slot 5 from the base station and receives the URLLC data packet in the slot 5); and transmitting an acknowledgement message associated with the low-latency packet on the adjusted at least one symbol of the first slot. ([Para. 0204, 0206-0208] describe the feedback resource of the uplink ACK/NACK corresponding to the downlink data is configured at the first or the last OFDM symbol of each slot. That is, the base station receives the uplink ACK/NACK corresponding to the downlink data on the adjusted at least one symbol of the slot. When transmission of uplink and downlink data packets is dynamically changed in a slot, a feedback resource of the ACK/NACK corresponding to the downlink data is also changed in the same slot. For example, the base station originally and continuously schedules m data packets in a scheduling unit of k (k may be 1, 2 or 4) OFDM symbols, and the ACK/NACK feedback of the m data packets are all performed in the same slot. That is the base station receives ACK/NACK feedback associated with the downlink URLLC packet on the dynamically changed slot, which includes OFDM symbols for the downlink data and the uplink ACK/NACK in the same slot). 
Regarding Claim 11, Li teaches wherein the low-latency packet comprises an ultra- reliable and low-latency communications (URLLC) packet ([Para. 0177, 0187] the URLLC data packet).

Regarding Claim 12, Li teaches wherein: the UE is scheduled for reception of the low-latency packet based on a mini-slot structure ([Para. 0044, 0064-0065, 0087-0091, 0102, 0172-0173] describes method for scheduling higher priority data packet reception of a UE, such as a downlink high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service. The high priority data packet is based on mini-slot structure as shown in Fig. 2B. The granularity of dynamical change of slot allocation of uplink and downlink includes the granularity of a mini-slot. The scheduling information is configured to notify a UE of the adjusted frame structure for URLLC data transmission according to the adjusted frame structure including mini-slot); and receiving the indicator comprises receiving the indicator in or corresponding to the mini-slot structure ([Para. 0087-0089, 0173] UE receiving the bitmap which is used for indicating to the UE that the scheduling information is configured to notify a UE that the adjusted frame structure is based on the mini-slot structure).

Regarding Claim 13, Li teaches wherein the indicator is aligned with a boundary of the mini-slot structure ([Para. 0173] Fig. 2B, the Mini-slot includes 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and includes the uplink and downlink attribute (the bitmap) is used for indicating to the UE that the 3 mini-slot structure is aligned with the first mini-slot to be downlink, and the remaining two mini-slots are to be uplink).

Regarding Claim 14, Li teaches wherein: the first slot of the self-contained wireless communication structure comprises a downlink- centric slot of the self-contained wireless communication structure (interpreted as portion of a mixed slot or slot that is configured for downlink) ([Para. 0065] Fig. 2B shows the second mini-slot (first slot) of the mixed slot (self-contained structure) are configured for downlink slot. (i.e., downlink-centric)); the adjusted at least one downlink symbol is subsequent to a scheduled portion for receiving the low-latency packet. ([Para. 0087, 0172-0173] a mini-slot in the mixed slot n for downlink data transmission is dynamically adjusted to be the mini-slot in the mixed slot n for uplink data transmission for a service having a higher priority level in the uplink as shown in Fig. 2B. For example, a mixed slot includes 7OFDM symbols, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the second mini-slots (contains 4 OFDM symbols) is indicated to be changed to uplink. Where the adjusted uplink portion is subsequent to the scheduled first mini-slot). 

Regarding Claim 16, Li teaches wherein: a second slot of the self-contained wireless communication structure is an uplink- centric slot (interpreted as a portion of a mixed slot or slot that is configured for uplink) ([Para. 0064] Fig. 2B shows the first mini-slot (second slot) of the self-contained structure is configured for uplink only slot. (i.e., uplink-centric));
at least one uplink symbol of the second slot is adjusted to a downlink symbol ([Para. 0088, 0091, 0172-0173] a mini-slot in the mixed slot m for uplink data transmission is dynamically adjusted to be the mini-slot in the mixed slot m for downlink data transmission as shown in Fig. 2B. For example, a mixed slot includes 7OFDM symbols, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slots (contains 2 OFDM symbols) is indicated to be changed to downlink), 
and the adjusted at least one uplink symbol is within a scheduled portion of the second slot for receiving another low-latency packet. ([Para. 0087, 0172-0173] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is within a scheduled mixed slot of 7 OFDM symbols).

Regarding Claim 17, Li teaches wherein the another low-latency packet is received on the adjusted at least one symbol of the second slot ([Para. 0044, 0087, 0091, 0172-0173, 0177] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is for downlink data transmission. A data packet of a downlink data transmission includes a high priority data packet such as high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service is received on the adjusted OFDM symbols of the slot 5).

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Li. Specifically Li further teaches An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and wherein the processor is configured to ([Para. 0283-0284] A base station provided in the present disclosure includes a storage medium and a processor. The storage medium includes a group of instructions that, when executed, cause at least one processor to perform the included operations described below).
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding Claim 23, Li teaches wherein the processor is configured to transmit the low-latency packet on the adjusted one of more symbols ([Para. 0044, 0087, 0102, 0172-0173, 0202] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is for downlink data transmission. A data packet of a downlink data transmission includes a high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service).

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10 as being anticipated by Li. Specifically Li further teaches An apparatus for wireless communication, comprising: a processor; and a memory in electronic communication with the processor; wherein the processor is configured to ([Para. 0288-0289] A UE provided in the present disclosure includes a storage medium and a processor. The storage medium includes a group of computer-executable instructions that, when executed, cause at least one processor to perform the included operations described).
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding Claim 31, Li teaches wherein transmitting the low-latency packet comprises: transmitting the indicator of the adjusting via the low-latency packet. ([Para. 0187, 0201, 0219] the base station sends the URLLC packet with uplink and downlink change signaling in the common downlink control information (i.e., indicator of the adjusting) of the slot 2, and the slot 2 is changed to be uplink. As shown in FIG. 4, the base station may send common DCI information to notify that all or part of the OFDM symbols of the slot 5 are changed from downlink for uplink URLLC service. The DCI is on the first OFDM symbol of the slot of the URLLC packet).

Regarding Claim 32, Li teaches wherein receiving the low-latency packet comprises: receiving the indicator that the at least one symbol of the first slot is adjusted via the low-latency packet. ([Para. 0187, 0201, 0219] the UE receives DCI information on the first OFDM symbols of the slot of the URLLC packet with uplink and downlink change signaling in the common downlink control information (i.e., indicator of the adjusting) of the slot, and the slot is changed to be uplink, where the DCI information is born in the UE-specific search space of the downlink control channel located on the first few OFDM symbols of certain slots [0138].  As shown in FIG. 4, the base station may send common DCI information to notify that all or part of the OFDM symbols of the slot 5 are changed from downlink for uplink URLLC service. The DCI is on the first OFDM symbol of the slot of the URLLC packet).
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 31.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 32.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 18 respectively above, and further in view of Lee et al. (US 2015/0133137) hereinafter Lee.

Regarding Claim 9, Li teaches adjusting of the self-contained wireless communication structure to a neighboring network node (i.e., base station) ([Para. 0051-0055, 0131-0133, 0170] the uplink and downlink configuration is adjusted and determined by negotiation between adjacent cells (neighboring base station)
When the two adjacent cells belong to different base stations (i.e., neighboring base station), the two base stations may exchange information via an air interface to indicate the negotiated uplink and downlink attribute of the time domain position of a subframe or a slot or a mini-slot to be dynamical changed. The base station dynamically adjusts or configures the remaining time domain resources according to the uplink and downlink service requirements).
Li does not disclose transmitting an indication of the adjusting of the self-contained wireless communication structure to a neighboring network node using an X2 interface communication or an Ethernet backhaul communication.
Lee teaches transmitting an indication of the adjusting of the self-contained wireless communication structure to a neighboring network node using an X2 interface communication or an Ethernet backhaul communication ([Para. 0095-0097, 0109] the changes of use of a radio resource for DL or UL communication (i.e., self-contained wireless structure) can be transmitted to the neighbor cell (i.e., neighbor node). For example, in a TDD system neighboring cells receiving information on subframes changed from a specific cell. The TDD radio frame configuration includes UL/DL subframe configuration shown in Table 2 [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for dynamic change of uplink and downlink transmission from Li and the teaching for transmitting the subframe changes to the neighboring base station via X2 interface from Lee to improve spectrum efficiency in a manner of sharing information.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180242317, Marinier et al., disclose Framing, scheduling, and synchronization in wireless systems.
US 20180288746, Zhang et al., disclose Methods and Systems for Resource Configuration of Wireless Communication Systems.
US 20180324772, Babaeiet al., disclose Harq process in a wireless network.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413       

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413